          21-03009-hcm
El Paso County - County CourtDoc#1-20
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                     FiledTab  17 Pg10:31
                                                                                           5/20/2020 1 of AM
                                                           1                                  Norma Favela Barceleau
                                                                                                          District Clerk
                                                                                                       El Paso County
                                                                                                       2020DCV0914
